(
\(\

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      AMRO ELANSARI,
          Plaintiff,

            v.                                         CIVIL ACTION NO. 19-CV-3609

      PAMELA RUEST, etaL,
                                                                       FILED
          Defendants.                                                  AUG 19 2019

                                               ORDER

            AND NOW, this     /~/Ja;; of August, 2019, upon consideration of Plaintiff Amro
      Elansari's Motion to Proceed In Forma Pauperis (ECF No. I), and his prose Complaint (ECF

      No. 2) it is ORDERED that:

             I. Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

             2. The Complaint is DEEMED filed.

             3. The Complaint is DISMISSED with prejudice for the reasons in the Court's

      Memorandum.

             4. The Clerk of Court shall CLOSE this case.

                                                BY THE COURT:
